COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  IN THE INTEREST OF D. A. Z., A               §               No. 08-18-00124-CV
  CHILD,
                                               §                 Appeal from the
                       Appellant.
                                               §                143rd District Court

                                               §             Of Reeves County, Texas

                                               §             (TC# 16-13-21454-CVR)

                                            §
                                          ORDER

       The Court GRANTS the District Clerk’s request for an extension of time within which to

file the Clerk’s Record until August 16, 2018. NO FURTHER REQUESTS FOR EXTENSION

OF TIME TO FILE THE CLERK’S RECORD WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that Pat Tarin, District Clerk, for Reeves County, Texas prepare

the Clerk’s Record, and forward the same to this Court on or before August 16, 2018.


       IT IS SO ORDERED this 17th day of July, 2018.

                                           PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.